983 So. 2d 617 (2008)
Joseph P. TESTA and his wife, Angela Testa, Petitioners,
v.
SOUTHERN ESCROW AND TITLE, LLC, and Commonwealth Land Title Insurance, Respondents.
No. 1D08-1015.
District Court of Appeal of Florida, First District.
April 18, 2008.
Richard W. Reno, Crawfordville, for Petitioners.
Emanuel Galimidi of Lydecker, Lee, Behar, Berga & DeZayas, LLC, Miami; Mark A. Brown of Carlton, Fields, P.A., Tampa, for Respondents.
PER CURIAM.
DISMISSED. Marin v. Batista, 590 So. 2d 523 (Fla. 3d DCA 1991).
BROWNING, C.J., LEWIS and HAWKES, JJ., concur.